Citation Nr: 1631342	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a respiratory disability, to include as due to herbicide exposure.  

3.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal originally included the issues of service connection for diabetes mellitus type II (DM2) and peripheral neuropathy of the bilateral and upper lower extremities.  However, during the pendency of this appeal, by a March 2011 rating decision, the RO granted these claims, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.

The Veteran filed a notice of disagreement (NOD) with an April 2011 rating decision denying service connection for ischemic heart disease and congestive heart failure.  See May 2011 NOD.  A statement of the case (SOC) was issued in January 2013; however, the Veteran did not submit a timely substantive appeal.  See 38 C.F.R. § 20.202.  Accordingly, the issue no longer remains in appellate status, and no further consideration is required.

The Veteran had requested a hearing before the Board at the RO in an April 2011 VA Form 9; however, he later withdrew that request in August 2013.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.702(e).  

This case was remanded by the Board in October 2015 for additional development.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issues of service connection for hypertension and a foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's respiratory disability, to include as due to herbicide exposure, did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a respiratory disability, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties of Notify and Assist

VA's duty to notify was satisfied by a June 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of claims.  That duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private and VA medical records, VA examinations, and statements from the Veteran.  

The December 2015 VA respiratory examination and accompanying opinion shows that the examiner reviewed the Veteran's pertinent medical history, documented current complaints, and made findings and diagnoses consistent with the remainder of the evidence of record.  Therefore, the examination and opinion is adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been given ample opportunity to present evidence and argument in support of the appeal.  All pertinent due process requirements have been met.  38 C.F.R. § 3.103 (2015).

Analysis 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary artery spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Initially the Board observes that, as the Veteran's service information indicates he was present within in the Republic of Vietnam during the Vietnam War, he will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The Veteran has not been diagnosed with any of the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309 (e).  Therefore the claims will be adjudicated on a direct service connection basis.  

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a respiratory disability, to include as due to herbicide exposure.  Although the probative evidence of record demonstrates the Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD), there is no probative evidence of any respiratory disability or symptomatology during the Veteran's active service, and no evidence indicating that any current respiratory disability is related to his active service.  

STRs reflect the Veteran was treated for an upper respiratory infection in February 1968.  Subsequent STRs do not show findings, complaints, or treatment of any respiratory problems.  The February 1969 separation examination reflects no abnormalities of the lungs and chest.  In the February 1969 Report of Medical History, the Veteran did not report any history of respiratory problems and affirmatively reported no history of asthma, shortness of breath, pain and pressure in the chest or chronic cough.  

The post-service medical evidence of record, including VA medical records from January 2010 to October 2015 and private medical records from June 2005 to December 2009, demonstrates a respiratory disability was initially noted in an August 2005 private treatment report, wherein a history of obstructive airway disease was noted.  Subsequent private and VA medical records reflect the Veteran was treated for and diagnosed with obstructive airway disease and mild COPD.  

In the January 2015 VA examination, the Veteran was diagnosed with COPD.  He reported the onset of breathing issues began several years after he separated from service.  The VA examiner found this disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the STRs reflect treatment for an upper respiratory infection in 1968, however, the February 1969 separation medical questionnaire was silent for respiratory complaints and the February 1969 separation medical examination indicated a normal respiratory examination.  The examiner also found that there were no post service treatment records available for review until 2005, at which time such records indicated the Veteran had a 60 pack a year smoking history and COPD diagnosis.  She noted there was no evidence of chronic progressive complaints which could be linked to the Veteran's military service.  The examiner also found that there was no peer reviewed medical literature which supported COPD having been caused by Agent Orange exposure.  She noted that the main cause of COPD in developed countries is tobacco smoking (per the MayoClinic.com).  The examiner also noted that the Veteran had a 60 pack per year smoking history, and therefore the COPD was at least as likely as not a result of the cigarette smoking history.  

The December 2015 VA examiner's opinion was based on a review of the claims file, the Veteran's history and a physical examination and the examiner provided an adequate rationale for his opinion.  Reading the report as a whole, it is clear that this evidence does not support a grant of service connection, but rather the examiner thought it more likely due to cigarette smoking.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.") (emphasis added).  Thus, the weight of the probative evidence indicating the Veteran's respiratory disability is related to his active service, to include as due to herbicide exposure, does not rise to the level of relative equipoise.  

A Veteran is competent to report treatment and symptoms of a disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran in this case is not competent to report that his current respiratory disability is related to his active service, to include as due to herbicide exposure, as such would constitute a medical conclusion regarding a complex medical disability of the respiratory system.  See Jandreau, 492 F.3d at 1377 n.4.  Neither the Veteran (nor the Board) is competent to make such a determination.  See Kahana, 24 Vet. App. at 438 (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion.")  As these lay assertions are not competent, they are afforded little probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, the weight of the probative evidence of record in support of the Veteran's claim for service connection for a respiratory disability, to include as due to herbicide exposure, does not rise to equipoise.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, the Veteran's claim for service connection for a respiratory disability, to include as due to herbicide exposure, must be denied.


ORDER

Service connection for a respiratory disability, to include as due to herbicide exposure, is denied.
REMAND

The Veteran was provided a VA examination and opinion with respect to his hypertension in December 2015 and an additional addendum opinion in January 2016.  In a June 2016 Informal Hearing Presentation, the Veteran's representative raised the issue that the VA examiner who provided the June 2016 opinion was a podiatrist and not competent to assess his hypertension disability.  In addition, the representative provided additional online treatise information regarding diabetes mellitus and hypertension.  In light of the representative's arguments and the additional treatise information, the Board finds that a specialist in endocrine disorders or cardiovascular diseases should review the claims file, including, especially the January 2016 VA examiner's opinion and the additional treatise information provided by the representative and furnish a statement and to whether they agree or disagree with the January 2016 VA examiner's opinion, and the reasons for this conclusion.  

Although a VA examination and opinion was provided with respect to the Veteran's bilateral foot disability in December 2015, this opinion was incomplete, as the examiner did not explain the rationale for his opinion that there was no evidence of record which supported that the onychomycosis/onychodystrophy/hypertrophy of the nails was caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, an addendum opinion is necessary for a VA examiner to further elaborate on this opinion and provide an adequate rationale.  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, arrange for the claims file to be forwarded to a VA endocrine disorder or cardiovascular disease specialist to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is then asked to answer the following question as posed:  

Based on a review of the claims file, including especially, the additional online treatise information provided by the Veteran's representative in June 2016, would you agree or disagree with the January 2016 VA examiner's opinion?  Please explain the reason(s) for this conclusion.

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Upon receipt of all additional records, arrange for the claims file to be forwarded to a VA podiatry specialist to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is then asked to answer the following question as posed:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed bilateral foot disability was caused OR is being aggravated by his service-connected diabetes mellitus.

(b).  If it is determined that the currently diagnosed bilateral foot disability is being aggravated by a service-connected disability, was such aggravation beyond the natural progress of the disability at that time.  To the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, including comment on previous examinations and opinions, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Ensure the examiners' opinions are responsive to these determinative issues of etiologies of these disabilities at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


